IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-186-CR


MARY HELEN JOHNSON,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 35,892, HONORABLE RICK MORRIS, JUDGE

 



PER CURIAM


	This is an appeal from a conviction for possession of
amphetamine with intent to deliver.  Punishment was assessed at
confinement for ten (10) years.
	There has been filed in this Court a motion, personally
signed by appellant, to withdraw the appeal.  No decision of this
Court having been delivered prior to the filing of the motion, it
will be granted.  Appellant's notice of appeal is hereby allowed to
be withdrawn, and the appeal is dismissed.  See Tex. R. App. P.
Ann. 59(b) (Pamph. 1990).

[Before Chief Justice Carroll, Justices Jones and B. A. Smith]
Dismissed On Appellant's Motion
Filed:  June 26, 1991
[Do Not Publish]